Per Curiam.
Respondents are the owners of a parcel of property located on 12th Street in the City of Detroit. The city sought to acquire that parcel as a part of its acquisition for the Virginia Park Rehabilitation Project. A trial was conducted in Detroit Recorder’s Court at which the sole issue was the fair market value of the property. The jury apparently accepted the testimony of petitioner’s appraiser (that a building on the land was worthless and only the value of the land was relevant) and returned a verdict accordingly..
Respondents appeal from the trail court’s denial of their motion for a new trial and raise two issues. Their first argument is that petitioner’s appraiser erred in the manner in which he computed the value of the structure. This argument does not state a basis on which appellate relief may be granted. The respondents had the opportunity to cross-examine the witness on this point and in fact utilized that opportunity. Furthermore, respondents’ appraiser testified as to the alleged error on the part of the city’s expert.
We shall, nevertheless, treat this argument as an allegation that the verdict of the jury was not *13supported by the evidence. The standard of review in such cases, as set forth by our Supreme Court in State Highway Commissioner v Schultz, 370 Mich 78, 84-85 (1963), is that:
"|T|t is not within the province of the Court to review the question further than to see that the finding is supported by the evidence. Boyne City, G & A R Co v Anderson, 146 Mich 328 (8 LRA NS 306, 117 Am St Rep 642, 10 Ann Cas 283) [1906]. If the jury’s award is within the evidence, it may not be disturbed on appeal. In re Petition of the City of Detroit for a Park Site, 227 Mich 132 [1924]. We do not hear an appeal in a judgment from a condemnation proceeding de novo. In re Petition of the City of Detroit for a Park Site, supra. ”
We have examined the testimony and concluded that the opinion of petitioner’s appraiser was based on his conclusion that the effective life expectancy of the building was zero years. The verdict of the jury is supported by evidence other than the alleged erroneous computations and we therefore decline to set it aside.
Respondents also argue that the court erred by failing to give the following charge to the jury:
"Expert testimony is not competent that is based on unsupported assumptions of fact; or upon evidence so lacking in certainty that the jury cannot see the exact basis of fact for the opinion called for; or upon facts not submitted to the expert, but taken by him from what he has himself heard on the trial.”
We feel that the following charge given by the trial court adequately admonished the jury that they need not rely on expert testimony and could consider the appraisal methods used by such experts.
"In determining the fair, cash, market value of each of these parcels, you may rely upon certain things; such *14as, the view of the premises and their surroundings which you have had, the description of the physical characteristics of the property, and the situation in relation to various properties in the neighborhood. The opinions of competent expert witnesses. A consideration of the uses for which the land is adapted and for which it is available, the improvements, if they are such as to increase the market value of the land, the income from the land if the land is devoted to one of the uses to which it could be most advantageously and profitably applied. You may consider the opinions of witnesses, their estimates of value and their methods of arriving at the conclusions expressed but you are not bound by such testimony alone. You are to exercise your judgment, based upon your own knowledge gained from a view of the premises and your experience as freeholders and the evidence introduced in the case.”
Respondents have failed to demonstrate any error inuring to their prejudice.
Affirmed.